 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6215 
 
AN ACT 
To amend the Trademark Act of 1946 to correct an error in the provisions relating to remedies for dilution. 
 
 
1.Remedies for dilution 
(a)In generalSection 43(c)(6) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly referred to as the Trademark Act of 1946; 15 U.S.C. 1125(c)(6)), is amended by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)is brought by another person under the common law or a statute of a State; and 
(B)
(i)seeks to prevent dilution by blurring or dilution by tarnishment; or 
(ii)asserts any claim of actual or likely damage or harm to the distinctiveness or reputation of a mark, label, or form of advertisement. . 
(b)Effective dateThe amendment made by subsection (a) shall apply to any action commenced on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
